Citation Nr: 1806914	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-01 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sleep hypopnea, claimed as sleep apnea, as secondary to service-connected cervical paravertebral trapezius myositis, right C5-C6 radiculopathy, and secondary to medications taken for service connected conditions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from January 1995 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2017).  Specifically, an addendum medical opinion is warranted to determine whether current service connected disorders aggravated the Veteran's current disability.  

The Veteran has been diagnosed with sleep hypopnea, which is defined as the abnormal decrease in the depth and rate of breathing.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 905 (32nd ed. 2012).  It is unclear whether the Veteran also has a diagnosis of sleep apnea.  See March 2012 VA examination (checking "yes" to sleep apnea, but listing sleep hypopnea as the sleep disorder diagnosed in December 2009 sleep study); January 2013 VA medical opinion (discussing sleep "apnea").  

The March 2012 VA medical opinion noted that sleep hypopnea was not due or related to the service connected cervical spine disorder because "sleep apopnea [sic] can be caused by anatomical defects . . ., [and] use of sedatives . . . ."  The Board finds this is inadequate in several ways.  First, the listing of the possible causes of sleep hypopnea does not equate to ruling out the cause claimed by this Veteran.  Thus, the rationale is flawed.  Second, one of the possible causes is the use of sedatives.  The Veteran contends he uses sedatives.  Third, the possible aggravation of the sleep hypopnea by the service connected disorders, including with regard to medication, was not discussed.

Next, the January 2013 VA medical opinion holds that sleep apnea is less likely than not proximately due to or the result of a service-connected disorder.  The given rationale is there is no evidence in the medical literature that substantiates a claim that the medication the Veteran is taking caused sleep hypopnea.  This opinion is inadequate in that potential aggravation of the sleep hypopnea by the service connected disorders with regard to medication was not discussed.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a qualified clinician to obtain the following medical opinions.  An examination of the Veteran is only necessary if deemed so by the clinician.

a.  Clarify whether the Veteran's disorder is sleep apnea, sleep hypopnea, or both.

b.  For each disorder identified above, opine as to whether it is at least as likely as not that the disorder is proximately due to, or the result of, the Veteran's service-connected disorders, including the medication reasonably necessary to control pain or other symptoms of a service-connected disorder.

c.  For each disorder identified above, opine as to whether it is at least as likely as not that the disorder is aggravated by the Veteran's service-connected disorders, including by the medication reasonably necessary to control pain or other symptoms of a service-connected disorder.

A rationale should be provided for all opinions.

2.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




